UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 oTRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission file number: 333-150424 REACH MESSAGING HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 26-1110179 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No. 44081 Pipeline Plaza, Suite 310, Ashburn, VA (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (888) 631-8555 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso NooThe registrant is not yet subject to this requirement. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yesx No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.The number of shares of the registrant’s common stock, $0.001 par value per share, outstanding as of May 16, 2011 was 839,526,530. Table of Contents Part I - Financial Information Item 1. Financial Statements (Unaudited) 3 Balance Sheets as of March 31, 2011 and December 31, 2010 3 Statements of Operations for the three ended March 31, 2011 and 2010 4 Statements of Cash Flows for the three months ended March 31, 2011 and 2010 5 Notes to unaudited financial statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Part II – Other Information Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Reserved 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 Part I, Item 1.Financial Statements. REACH MESSAGING HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) March 31 December 31, ASSETS Current assets: Cash $ $ Prepaid income taxes — Total current assets Property and equipment, net of accumulated depreciation of $618 and $486 at March 31, 2011 and December 31, 2010, respectively Other assets TOTAL ASSETS: $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Derivative liability — Convertible notes - short term, net of discount of $10,900 at March 31, 2011 — Deferred revenue — Total current liabilities Long term liabilities: Convertible notes, net of discount of $273,438 and $275,000 at March 31, 2011 and December 31, 2010, respectively Total liabilities Stockholders' deficit Preferred stock, par value $0.001; 10,000,000 shares authorized; none issued and outstanding — — Common stock, par value $0.001; 2,000,000,000 shares authorized; 836,994,505 issued and outstanding Common stock to be issued — Additional paid-in capital Accumulated deficit (5,082,225 ) (4,793,340 ) Total stockholders' deficit (246,740 ) (167,355 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes form an integral part of these financial statements. 3 REACH MESSAGING HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Revenues: Application development $ $ Hosting — Auction — Other 52 Total revenue Costs of revenue: Auction site — Advertising customization — Web hosting — Total costs of revenue — Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating loss (210,561 ) (400,704 ) Other expenses: Change in fair value of derivative liability — Interest Other — Total other expenses Net loss before tax (288,885 ) (402,154 ) Provision for income tax — — Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding The accompanying notes form an integral part of these financial statements. 4 REACH MESSAGING HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt discount — Change in fair value of derivative liability — Share based payments Depreciation expense — Changes in operating assets and liabilities: Accounts receivable — Prepaid income taxes Accounts payable and accrued expenses (16,355 ) Deferred revenue — Net cash used in operating activities (210,393 ) (180,121 ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for website development (9,240 ) — Cash paid for acquisition of fixed assets (1,254 ) — Net cash used in investing activities (10,494 ) — CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from convertible notes, net of debt issuance costs — Repayments of convertible notes (25,000 ) — Proceeds from stock issued for cash, net of offering costs Net cash provided by financing activities Net (decrease) increase in cash (21,387 ) Cash - beginning of period 27 Cash - end of period $ $ SUPPLEMENTARY DISCLOSURE OF NON CASH FINANCING ACTIVITIES: Shares issued as finders' fees $
